In a proceeding pursuant to SCPA 2103 to discover property relating to a partnership in which the decedent and the respondent, David Heller, were partners, the petitioner, as preliminary executrix of the decedent’s estate, appeals from so much of an order of the Surrogate’s Court, Nassau County (Radigan, S.), dated June 3,1992, as denied her motion to compel discovery.
Ordered that the appeal is dismissed, with costs.
"An order denying a motion to compel a witness to answer questions propounded at an examination before trial is akin to *394a ruling made in the course of the examination itself and as such is not appealable as of right” (Ewell v Moore, 133 AD2d 67). Moreover, this Court has held on numerous occasions that "we are disinclined to grant leave to parties who have taken it upon themselves to perfect an appeal without leave to appeal” (Roberts v Modica, 102 AD2d 886). Since the petitioner’s motion to compel was based on the respondents’ failure to answer certain questions asked at their depositions, the order is not appealable as of right. Sullivan, J. P., Miller, Pizzuto and Friedmann, JJ., concur.